Exhibit 10.1

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057



 

PROMISSORY NOTE AND LOAN AGREEMENT

 

This “Promissory Note and Loan Agreement” (“Note” or “Agreement”) is established
as of February 11, 2016, between the undersigned Borrower and Lender identified
herein.

 

1.      PROMISE TO PAY. For value received Limoneira Company, a Delaware
Corporation ( “Borrower”) as principal, promises to pay to the order of Farm
Credit West, FLCA (“Lender”), a corporation organized under the laws of the
United States of America, with its office at 2031 Knoll Drive, Ventura, CA
93003, or at such other place as may be designated in writing by Lender, the
principal sum of $17,500,000.00 (Seventeen Million Five Hundred Thousand Dollars
and Zero Cents) together with interest as specified in this Note below.
“Indebtedness” means principal, interest and all other sums owed hereunder of
whatever kind evidenced by this Note. All Indebtedness shall be payable by
Borrower only in lawful money of the United States of America.

 

2.      LOAN ACCOUNT(S). The outstanding principal balance of the Indebtedness
evidenced hereby is represented by the following Loan Account(s) (called, a
“Loan Account,” “Account” or “Account(s)”) and interest shall accrue on each
Account(s) in the manner described below. Indebtedness evidenced by any single
Account is “Account Indebtedness.”

 

2.1“Disbursement Date” means the date when loan principal is first advanced
under this Note or any Account or the date on which previously advanced funds
are segmented into a new Account.

 

2.2The term “business day” as used herein means any day except Saturday, Sunday,
and federal legal holidays.

 

2.3The “Account Maturity Date” shall be the date specified for each Account,
when all sums due thereunder shall be paid in full with interest. The maturity
date for this Note shall be the latest Account Maturity Date, at which time all
sums due under this Note shall be paid in full with interest.

 

2.4Accounts. On the Disbursement Date, the Indebtedness may be divided into the
Loan Account(s) described below, and interest shall accrue in the manner set
forth for each Loan Account. Interest charged under any interest rate program
described herein and applicable to any Loan Account or other sums owed under
this Note, including any acceleration interest rate, all late charges, default
interest and other charges, and all other amounts charged hereunder, shall not
be limited by the laws of any state, including any state laws relating to a
legal rate or other interest rate, but shall be governed solely by applicable
federal laws.

 

PROMISSORY NOTE - ACCOUNT DETAIL

 

Principal and interest shall be payable to Lender as follows:

 



A.    Account Number: Description and Rate Type:       Account # 8333246-171  
Fixed Interest Rate for Life of Loan Account     Account Billing
Title:  Mortgage     Non-Revolving Loan

 



 

Account Indebtedness: The principal sum of $10,000,000.00, including any amount
thereof which is not paid when due and all other sums owing under this Account,
shall bear interest from the Disbursement Date at a fixed interest rate as
described herein.

 

Interest Rate: The fixed interest rate for this Account is 4.70% per year (the
“Fixed Rate”) and such rate shall continue in effect until all Account
Indebtedness hereunder has been paid in full. Interest will be calculated on the
basis of a 30-day month and a 360-day year. If the Account Indebtedness shall
become due because of a default under this Note or for any other reason, then
interest for this Account shall continue pursuant to the terms of the DEFAULT
section of this Note until all the Account Indebtedness is paid in full.

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 1 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057

 



Prepayment Option. This Account is Prepayable. Refer to the PREPAYMENT;
REAMORTIZATION; REFINANCE; INTEREST RATE CONVERSION section below.

 

Repayment Per Schedule. Borrower shall make interest and principal payments
according to the schedule described below until March 1, 2036 (“Account Maturity
Date”), at which time the entire remaining Account Indebtedness, including all
accrued interest and all other obligations evidenced by this Account and any
related Loan Documents shall be fully due and payable:

 

One (1) interest only payment in the amount billed, to be made on March 1, 2016.
Two Hundred Thirty-Nine (239) Monthly installments of principal and interest, in
the amount of $64,349.61, beginning on April 1, 2016, plus a final installment
of any amount necessary to pay the Account Indebtedness in full.

 

At Lender’s option, a change in the interest rate or an advance may either
increase or decrease one or more of the following: the amount of each
installment due, the amount of the final installment (resulting in a final
installment due at the Account Maturity Date which may be greater than any
previous installments) or the total number of installments due. Lender may apply
any payment received from or on behalf of Borrower and any proceeds of
Collateral, as defined herein, to principal, interest, or any part of the
Indebtedness as Lender, in its sole discretion, may choose. Any payment received
by Lender after Lender has closed its books for the day will be applied on the
next business day.

 

Late Charges For Overdue Payments. Any installment or other sum owing under this
Account not received by Lender by the end of the fifteenth (15th) calendar day
after the date it is due shall bear interest from such due date until such
amount is fully paid at the interest rate in effect for this Loan Account as may
be increased or decreased based on the interest rate group assigned by Lender to
Borrower plus 4.00% per annum.

 



B.   Account Number:   Description and Rate Type:       Account # 8333246-172  
Fixed Interest Rate for Specified Term Account     Account Billing
Title:  Mortgage     Non-Revolving Loan



 

Account Indebtedness: The principal sum of $7,500,000.00, including any amount
thereof which is not paid when due and all other sums owing under this Account,
shall bear interest from the Disbursement Date at a fixed interest rate for a
specified term; and shall then convert to interest at a Variable Interest Rate,
as described herein, at the end of that specified term.

 

Interest Rate: The fixed interest rate for this Account is 3.62% per year (the
“Fixed Rate”) and such rate shall continue for a period of 5 years (the “Fixed
Rate Term”) from the Disbursement Date. At the end of the Fixed Rate Term, on
March 1, 2021, unless the remaining balance of the Account is repaid or fixed
for an additional period, the Fixed Rate for this Account shall automatically
convert to the then current Variable Interest Rate for which this Account is
eligible, as described herein, and such rate shall continue in effect until all
Account Indebtedness hereunder has been paid in full. Thereafter, all Variable
Interest Rate provisions shall apply to this Account. Interest charges resulting
from this automatic conversion may increase the Account’s installment payments,
if higher than the Fixed Rate, or reduce installment payments, if lower than the
Fixed Rate. Interest shall accrue to the date of Lender’s receipt of an
Installment or other payment, and will be calculated on the basis of a 30-day
month and a 360-day year. If the Account Indebtedness shall become due because
of a default under this Note or for any other reason, then interest for this
Account shall continue pursuant to the terms of the DEFAULT section of this Note
until all the Account Indebtedness is paid in full.

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 2 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057



 

Conversion to Variable Interest Rate. Account Indebtedness converting to the
Variable Interest Rate upon the expiration of the Fixed Rate Term shall: a) bear
interest at the Variable Interest Rate from the date of expiration of the Fixed
Rate Term until the Account Maturity Date unless another rate is established;
and b) be repaid in installments calculated at the Variable Interest Rate
sufficient to pay the account in full on the Account Maturity Date.

 

The Variable Interest Rate applicable to the Account Indebtedness after
conversion shall be the Variable Rate established by Lender corresponding to the
interest rate group to which the Account Indebtedness is assigned at any time
(“Variable Interest Rate”). Interest charges will begin on date the interest
rate is converted hereto, and continue until the full amount of the Account
Indebtedness has been paid in full with interest. Interest charged hereunder,
including any acceleration interest rate, all late charges, default interest and
other charges, all as described herein, and all other amounts charged hereunder,
shall not be limited by the laws of any state, including any state laws relating
to a legal rate or other interest rate, but shall be governed solely by
applicable federal laws. If the Account Indebtedness shall become due because of
a default under this Note or for any other reason, then interest for this
Account shall continue pursuant to the terms of the DEFAULT section of this Note
until all the Account Indebtedness is paid in full.

 

Change in interest rate and interest rate group. The Variable Interest Rate
applicable to the Account Indebtedness may be adjusted automatically, as of the
first day of any month, to the Variable Interest Rate corresponding to the
interest rate group to which such Account Indebtedness is assigned under the
provisions of Lender's variable interest rate plan in effect at that time. In
adjusting the Variable Interest Rate, Lender considers certain standard factors
set forth in the plan, including but not limited to, changes in its costs of
funds, operating expenses, earnings requirements to meet certain capital
objectives, credit risk factors, and the competitive environment, which factors
may change during the term of this Note. If Lender changes Borrower's Variable
Interest Rate, Lender will give Borrower notice of such rate change to the
extent required by and in accordance with the then applicable law.

 

Borrower understands and agrees that: (a) the interest rate group to which the
Account Indebtedness is assigned may be changed at any time to any other
interest rate group, based on Lender's evaluation of the change in Borrower's
credit quality, quality of collateral, costs of servicing the loan, and other
factors which are set forth in Lender's interest rate plan in effect at that
time; and (b) the interest rate group to which the Account Indebtedness is
assigned may be automatically adjusted to the highest interest rate group if a
default shall occur under this Note or under any other note or agreement between
Borrower and Lender.

 

Prepayment Option. This Account is Prepayable. Refer to the PREPAYMENT;
REAMORTIZATION; REFINANCE; INTEREST RATE CONVERSION section below.

 

Repayment Per Schedule. Borrower shall make interest and principal payments
according to the schedule described below until March 1, 2036 (“Account Maturity
Date”), at which time the entire remaining Account Indebtedness, including all
accrued interest and all other obligations evidenced by this Account and any
related Loan Documents shall be fully due and payable:

 

One (1) interest only payment in the amount billed, to be made on March 1, 2016.
Two Hundred Thirty-Nine (239) Monthly installments of principal and interest, in
the amount of $43,960.88, beginning on April 1, 2016, plus a final installment
of any amount necessary to pay the Account Indebtedness in full.

 

At Lender’s option, a change in the interest rate or an advance may either
increase or decrease one or more of the following: the amount of each
installment due, the amount of the final installment (resulting in a final
installment due at the Account Maturity Date which may be greater than any
previous installments) or the total number of installments due. Lender may apply
any payment received from or on behalf of Borrower and any proceeds of
Collateral, as defined herein, to principal, interest, or any part of the
Indebtedness as Lender, in its sole discretion, may choose. Any payment received
by Lender after Lender has closed its books for the day will be applied on the
next business day.

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 3 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057



 

Late Charges For Overdue Payments. Any installment or other sum owing under this
Account not received by Lender by the end of the fifteenth (15th) calendar day
after the date it is due shall bear interest from such due date until such
amount is fully paid at the interest rate in effect for this Loan Account as may
be increased or decreased based on the interest rate group assigned by Lender to
Borrower plus 4.00% per annum.

 

PROMISSORY NOTE – GENERAL TERMS

 

3.PREPAYMENT; REAMORTIZATION; REFINANCE; INTEREST RATE CONVERSION.

 

A payment, in any amount, made in advance of the scheduled payment date is a
“prepayment.” One or more Accounts, as specified above, have prepayment fee
provisions subject to this Section.

 

Lockout. Borrower may make a prepayment in whole or in part, with no prepayment
charges, on any business day on or after September 1, 2016 (the “Lockout Date”).
For a prepayment made at any time on or after the Lockout Date, Borrower is
subject to Sections 3A, 3B and 3C below. For a prepayment made at any time prior
to the Lockout Date, Borrower is subject to this Section 3 A - H in its
entirety.

 

APrepayment Procedures. Any prepayment, as well as any Prepayment Fee and
Prepayment Surcharge will only be accepted in accordance with Lender’s
established procedures. If Borrower, in making a prepayment, intends the
prepayment to be applied to reduce the principal balance of the Account,
Borrower must so inform Lender in writing accompanying the prepayment. Unless
agreed to in writing otherwise, Lender may apply all prepayments in such manner
as Lender, in its sole discretion, may determine.

 

BReamortization. Upon the making of a partial prepayment, Borrower may request
to have the amount of future installments reamortized over the remaining term of
the Loan, but only if Borrower so notifies Lender at the time Borrower makes the
partial prepayment and only if, upon Lender’s approval of the request, Borrower
pays to Lender any fees and costs that Lender may charge for such
reamortization.

 

CInterest Rate Conversion/Refinance. Lender may from time to time offer other
loan or interest rate products for which Borrower qualifies. Borrower
acknowledges that it may not refinance or convert this Note to another loan or
interest rate product with Lender unless Borrower qualifies for such loan or
interest rate product and pays to Lender any fees and costs that Lender may
charge for such refinance or conversion.

 

DPrepayment Fee. A fee equal to 0.50 % of the amount prepaid (“Prepayment Fee”)
must be paid with the prepayment. Prepayments resulting from Lender’s
application of condemnation or insurance loss proceeds will not be subject to
the Prepayment Fee, but will be subject to the Prepayment Surcharge defined
below.

 

EPrepayment Surcharge. In addition to the Prepayment Fee, Borrower must also pay
to Lender (i) any amount charged to Lender with respect to such prepayment by
any farm credit bank or other provider of financing or funding to Lender, and
(ii) any other cost or loss suffered by Lender as a result of the prepayment
(collectively a “Prepayment Surcharge”).

 

FCharges Due With Prepayment. The Prepayment Fee and, if applicable, the
Prepayment Surcharge must be paid prior to or concurrent with the amount
prepaid, as a condition to Lender’s acceptance of the prepayment.

 

GAcceleration. If the Maturity Date of this Note or any Account is accelerated,
for any reason, including default or unauthorized transfer of an interest in any
Collateral, and the entire Indebtedness becomes immediately due and payable, a
tender of payment of the amount necessary to satisfy the entire Indebtedness or
any Account Indebtedness will be deemed a prepayment, and must include the
Prepayment Fee and Prepayment Surcharge.

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 4 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057

 



HWAIVER OF STATUTORY RIGHT TO PREPAY WITHOUT PENALTY OR CHARGE UPON CONVEYANCE
OF REAL PROPERTY COLLATERAL. By the initials below, Borrower waives any right
under Section 2954.10 of the California Civil Code, or under similar laws in
other jurisdictions, to prepay the Note, in whole or in part, without penalty,
including any right to prepay the Note without also paying the Prepayment Fee
and Prepayment Surcharge following Lender's acceleration of the Maturity Date of
the Note upon any unauthorized conveyance or transfer of an interest in any real
property securing the Note or any guaranty of the Note.

 

INITIALS OF BORROWER: ______ ______ ______ ______ ______ ______ ______ ______

 

 

NOT A CONSUMER TRANSACTION. Borrower acknowledges and agrees that loan
disbursements will be used primarily for business and agricultural purposes, as
further described in Borrower’s loan application(s), and that this is not a
consumer transaction unless otherwise approved in writing by Lender.

 

4.DEFAULT. Borrower is in default on this Note under any one or more of the
following circumstances: (a) Borrower or any guarantor fails to pay when due any
installment or other sums owed under any Loan Account or other provision in this
Note or in any Loan Document; (b) Borrower is declared to be in default on any
other loan or obligation of Borrower to Lender or in which Lender has an
interest, or Borrower or any guarantor breaches any term, condition or
representation in this Note or in any Loan Document or in connection with any
other loan of this Lender, or any other lender; (c) Any of Borrower's or any
guarantor’s representations to this or any other lender in connection with any
loan are materially false or misleading; (d) Borrower's death, dissolution,
incapacity or termination of existence; (e) Borrower's or any guarantor’s
insolvency, business failure, application for or consent to appointment of a
receiver/custodian or trustee for itself or any of its assets, assignment to an
agent authorized to liquidate any substantial amount of assets, assignment for
the benefit of creditors by, or commencement of any proceeding under any
bankruptcy or insolvency law by or against Borrower, or any guarantor, endorser,
or surety for Borrower; (f) Any judgment, writ, levy, lien, attachment, notice
of tax lien, tax lien, or similar process is entered against Borrower, any
guarantor or any of Borrower's or any of guarantor's properties and is not
vacated, bonded, or stayed to the satisfaction of Lender; (g) A default occurs
under any guaranty given to Lender as security for this Note, or any guarantor
shall purport to terminate, repudiate or contest any such guaranty; any
guarantor who is a natural person shall die or becomes incapacitated; or any
guarantor that is not a natural person shall be dissolved or terminated; or (h)
Borrower sells, leases, encumbers or transfers, or enters into any agreement for
the sale, lease, encumbrance, transfer or nonuse of any water, water rights or
“Water Assets”, as such may be defined in any deed of trust, mortgage, security
agreement or other agreement relating to the pledge of water or water rights; or
(i) if Borrower or any guarantor is an entity other than a natural person, a
transfer of a beneficial interest of such entity, in connection with this Note.

 

4.1Remedies. If a default hereunder shall occur, Lender shall have all rights
and remedies under this Note or any other Loan Document, or accorded by law or
at equity, including the right to foreclose on any and all Collateral and to
exercise any or all of the rights of a mortgagee, trust deed beneficiary, or
secured party pursuant to applicable laws. Rules, ordinances, permits and
regulations of all local, regional, county, state and federal governmental
authorities (“Applicable Laws”). All rights and remedies of Lender may be
exercised at any time by Lender and from time to time after the occurrence of a
default. All rights and remedies of Lender hereunder and any Loan Document are
cumulative and not exclusive and shall be in addition to any other rights or
remedies provided by law or equity. Lender may enforce any security interest or
lien pursuant to any Loan Document in such manner and in such order, as to all
or any part of the Collateral as Lender, in its sole judgment, deems
appropriate. Borrower, to the extent Borrower can, waives any and all rights,
obligations, or defenses now or hereafter established by law relating to the
foregoing. The mortgage, deed of trust or other Security Instrument provides
that advances made by Lender shall become a part of the principal evidenced by
this Note, and also states additional conditions under which the entire Note may
be accelerated and become immediately due and payable and will be subject to
interest and acceleration interest.

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 5 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057

 



4.2Acceleration and Interest Upon Acceleration. On Borrower's default, and at
Lender's option, the entire Indebtedness including the unpaid balance of the
Account Indebtedness for each and every Loan Account, principal and amounts
advanced for taxes, insurance, and other expenses herein, accrued unpaid
interest and any other amounts owing, shall become immediately due and payable
without presentment, demand, notice of non-payment, or protest. Interest on this
accelerated amount for each Loan Account shall be 4.00% per annum above the
stated interest rate provided for herein for that Loan Account. The interest on
all other accelerated amounts not attributable to any Loan Account shall be
calculated based on Lender’s selection, in its sole discretion, of one or more
of the interest rates applicable to Loan Accounts hereunder, plus 4.00% per
annum added to such interest rate(s) in effect at that time.

 

4.3Waiver. Any delay, failure or discontinuance of Lender in exercising any
right or remedy shall not waive that right or remedy or any other right or
remedy. Any explicit waiver of default by Lender must be in writing and signed
by Lender. No waiver of default by Lender shall operate as a waiver of any other
default or of the same default on a future occasion.

 

 

5.BORROWER'S REPRESENTATIONS. In addition to the representations and warranties
described in other Loan Documents, Borrower makes the following representations
and warranties to Lender which remain in effect until all Indebtedness subject
to this Agreement is repaid in full:

    5.1

NO DEFAULT. Borrower has not received any notification of default under any of
its agreements with third parties that might impair the operations or financial
condition of Borrower.

 

5.2

LEGAL ENTITY WARRANTY AND CERTIFICATION. If Borrower is a legal entity, Borrower
(and any person signing this Agreement in a representative capacity on behalf of
Borrower) represents that Borrower is duly constituted under and conducting its
business operations in compliance with all Applicable Laws and in good standing;
that Borrower has the authority, and appropriate authorization to enter into
this Agreement, all Security Instruments and any other Loan Document in
connection with any Loan; that when executed this Agreement, all Security
Instruments and any other Loan Document shall be valid and legally binding on
Borrower. If the Borrower is a trust, each trustee executing this Agreement on
behalf of the trust also represents, that this Agreement, all Security
Instruments and other Loan Documents are being executed by all the currently
acting trustees of the trust and that the trust has not been revoked, modified,
or amended in any manner which would cause any of the foregoing to be incorrect.

 

5.3

TAXES. Borrower has filed all tax returns required to be filed and has paid all
taxes, assessments, and governmental charges and levies thereon, including
interest and penalties.

 

5.4

INFORMATION. All information, including, financial statements and profit and
loss information furnished by Borrower to Lender are accurate and complete;
there has not been any material adverse change in the financial condition of
Borrower since the date of the last financial statement provided; Borrower has
no material liabilities, fixed or contingent, which are not fully shown in said
financial statements as of the date thereof.

 

5.5

COMPLIANCE WITH LOAN TERMS. Borrower is in compliance with, all terms of all
Borrower's other loans and obligations to all other creditors if any, and all
other loans and obligations to Lender.

 

5.6

SOLVENCY. Borrower has sufficient capital to carry on the business and is able
to pay debts as they mature, and Borrower is paying such debts. Borrower owns
good and marketable title to all property reflected in the financial information
provided to Lender, the fair market value of which exceeds the dollar amount
required to pay Borrower's debts.

 

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 6 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057

 



6.SPECIAL LOAN CONDITIONS, COVENANTS AND REQUIREMENTS. In addition to any
requirements described in any other Loan Document, Borrower covenants and agrees
with Lender as follows:

  



6.1 FINANCIAL PERFORMANCE

 

6.1.1 No other financial performance covenants are imposed at this time unless
provided elsewhere herein or in other Loan Documents.

 

6.2 INSURANCE.  Borrower shall provide, maintain and deliver to Lender, fire and
extended coverage, flood and any and all other types of insurance in terms and
amounts as may be required by law or Lender from time to time, with loss payable
endorsements solely in favor of Lender or, for real property secured loans,
naming Lender as mortgagee.

 

6.3

FINANCIAL INFORMATION. At Lender's request, Borrower shall provide to Lender
financial information in a form acceptable to Lender, including, when so
required, a current balance sheet and income statement. In the case of multiple
Borrowers, financial information must be provided for each Borrower as requested
by Lender.

 

Financial Information shall be provided as described below:

 

6.3.1 Financial information shall be provided at such times during the term of
this Agreement as Lender may request.

 

6.4 ENVIRONMENTAL.  Borrower shall comply with the following additional
requirements

 

6.4.1 No other environmental covenants are imposed at this time unless provided
elsewhere herein or in other Loan Documents.

 

6.5 NEGATIVE COVENANTS.  Borrower will not take any of the following actions
without the prior written approval of Lender during the term of this Agreement
and until all Loans are paid in full:

 

6.5.1 Sell Borrower's business, abandon or cease or materially change its
business operations, or merge or consolidate with any third party or
entity.              

 

6.5.2 Mortgage, pledge, lease for a period exceeding one year or otherwise make
or allow the filing of a lien on any Collateral.

 

6.5.3 Dispose of all or a substantial portion of Borrower's business assets by
sale, transfer, lease, gift, abandonment or otherwise, except for sales of
inventory in the ordinary course of business.

 

6.5.4 Become a guarantor or surety on or otherwise become liable for, the debts
or obligations of any third party person, or any entity, with the exception of
guaranteeing a proposed debt for Limoneira Lewis Community Builders LLC, to
develop that certain “East Area 1” project in to salable lots.

 

6.5.5 Obtain credit or loans other than trade credit customary in Borrower's
business.



  

6.6 CONDITIONS PRECEDENT.  Lender’s obligation to make the initial Loan and any
other Loans thereafter, if any, is subject to the satisfaction, in Lender’s sole
discretion, of the following conditions precedent:

 

6.6.1 Lender shall have received evidence that all Loan Documents have been duly
authorized and executed;  

 

6.6.2 Lender shall have received evidence, including without limitation, any
title insurance and/ or endorsements, estoppel certificates or subordination
agreements,  that may be required by Lender, that the liens granted to Lender
under the Security Instruments are enforceable and with the lien priority
required by Lender;

 

6.6.3 All representations and warranties of any party to the Loan Documents,
other than Lender, are true and correct; and

 

6.6.4 Lender has received all other documents, certificates, approvals,
information, and fees requested by Lender.

  



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 7 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057

 



7.SECURITY. This is a secured Note. “Collateral” means all real and personal
property securing this Note. “Security Instrument” means any deed of trust,
mortgage, security agreement or other document granting Lender a security
interest in, any real or personal property as security for this Note. The terms
of all Security Instruments securing this Note are hereby incorporated by
reference as a part of this Note. “Loan Document” means this Note, and any loan
agreement, guaranty, Security Instrument, and any and all other writings or
agreements executed in connection with the loan or this Note, and all
amendments, modifications and restatements thereof.

 

The Collateral for this Note is as follows:

A.This Note is secured by a security interest in personal property granted by
the Security Instruments and all additions, replacements or amendments thereto
as such may be made from time to time.

B.This Note is secured by a real estate Deed of Trust dated 02/11/2016 to be
recorded in the official records of Tulare County, State of California.

C.By signing below, the undersigned individually and collectively represent that
there have been NO CHANGES in the ownership, condition, or location of any
collateral previously pledged to Lender, which is also pledged as Collateral for
this Note.

D.This Note is secured by a real estate Deed of Trust dated 02/11/2016 to be
recorded in the official records of Ventura County, State of California.

 

8.AGENCY. Each Borrower hereby appoints each of the other undersigned as his,
her or its agent for performance of the within obligations until written notice
of termination of such agency is actually received by Lender. This Agency shall
include, but not be limited to, the authority to vote stock or participation
certificates required by Lender’s bylaws, request and receive loan
disbursements, and receive on behalf of all the undersigned any check, payment,
document or notice given in connection with this Note or any Loan Account.

 

9.INSPECTION AND ACCESS. While this Note is in effect Borrower will: (a) at
Lender's request, furnish information to Lender relating to Borrower's business
and financial affairs, (b) permit Lender to examine Borrower's books and
records; and (c) allow Lender to inspect and appraise Lender's Collateral at
reasonable times and places. At Lender's request, Borrower shall provide to
Lender financial information in a form acceptable to Lender, including, when so
required, a current balance sheet and profit and loss statement. In the case of
multiple borrowers, financial information must be provided for each Borrower or
otherwise as requested by Lender.

 

10.REQUIRED ACTIONS. While this Note is in effect Borrower will: (a) maintain
all other loans with Lender in a current status; (b) comply with all terms of
all other documents executed in connection with this Note; (c) execute, deliver,
file and or record such documents, or take such other actions, as may be
reasonably required by Lender, or to assure the enforceability of the
Indebtedness, Note or any Security Instrument, Loan Document, or to otherwise
protect or enforce the rights of Lender thereunder; and (d) provide to Lender,
at such times during the term of this Note as Lender may request, financial
information in a form acceptable to Lender, including, when so required , a
current balance sheet and profit and loss statement. In the case of multiple
borrowers, financial information shall be provided for each Borrower or
otherwise as requested by Lender.

 

11.TRANSFER BY LENDER. Lender may sell, transfer or assign this Agreement or any
portion thereof, and deliver to the transferee(s) ("Holder") all or any portion
of the Collateral, and the Holder shall thereupon become vested with all rights
herein given to Lender with respect thereto and at such time “Lender” hereunder
shall include the "Holder"; and Lender shall thereafter be fully discharged from
any liability to Borrower, but Lender shall retain all rights hereby with
respect to any Collateral not so transferred, sold or assigned.

 

Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 8 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057



 

12.FEES AND CHARGES OF ATTORNEYS AND OTHERS. If Lender utilizes the services of
attorneys, accountants, appraisers, consultants, or other professional or
outside assistance, including the services of in-house counsel or any other
professional who is an employee of Lender, the reasonable amount of fees, costs
and expenses (“Expenses”) incurred by Lender to utilize such persons in
connection with any of the following or as indicated elsewhere in this Agreement
shall be payable by Borrower on demand and Lender may, at its option, add the
amount of such expenses to any Account in this Note, plus an appropriate amount
of stock or participations certificates as required by federal law or regulation
or Lender’s bylaws, and charge interest on such amount at the interest rate
applicable to such Account:

(a)The preparation, modification or enforcement of this Note and any other
agreement or Loan Document related to the Note or to the Collateral;

(b)Advising Lender concerning its legal rights and obligations under this Note
and any other agreement or Loan Document related to the Note, or to the
Collateral, including advising Lender with regard to the extent of Lender’s
rights, if any, under the applicable provisions of the Farm Credit Act of 1971,
as amended, (“Act”), Farm Credit Administration (“FCA”) regulations, any policy
or program of Lender, or any other Applicable Laws;

(c)Any litigation, dispute, proceeding, or action (whether terminated or
dismissed prior to judgment, reduced to judgment or otherwise finally resolved),
and whether instituted by Lender, Borrower or any other person, relating to this
Note, any Loan Document, the Collateral or Borrower’s affairs;

(d)The furtherance of Lender’s interest in any bankruptcy, insolvency, or
reorganization case or proceeding instituted by or against Borrower, including
any steps to (i) modify or terminate the automatic stay, (ii) prohibit or
condition Borrower’s use of cash collateral, (iii) object to any disclosure
statement or plan, (iv) propose or confirm a plan, and (v) prosecute or defend
adversary proceedings or contested matters, and take or defend examinations or
discovery, whether related to any adversary proceeding or contested matter,
whether terminated or dismissed prior to judgment, reduced to judgment or
otherwise finally resolved;

(e)The inspection, verification, protection, collection, processing, or
disposition of the Collateral; and

(f)Any of the type of Expenses above incurred by Lender in connection with any
guaranty of the Note.

 

The Expenses shall be in addition to those set forth in any Security Instrument
or Loan Document between Lender and Borrower.

 

13.TRANSACTION SUMMARY. All disbursements and repayments of Indebtedness shall
be posted on Lender's accounting records. Periodically, Lender shall send
Borrower a transaction summary, statement or a similar loan accounting. If
Borrower fails to object to the accounting in writing within 30 days of its
mailing by Lender, Borrower shall have waived any right to object to the
accuracy of the accounting and the accounting may be admitted into evidence by
Lender for the purpose of establishing the balance due Lender in any legal
proceeding arising between the parties.

 

14.NOTICES. Borrower shall promptly give written notice to Lender of: (a) any
enforcement action brought against Borrower by any governmental regulatory body
or law enforcement authority or any dispute between Borrower and any such
authority or body; (b) any pending or threatened litigation or court proceeding
against Borrower; (c) the death or disability of any Borrower or guarantor; (d)
any material adverse change in Borrower's business or financial condition; (e)
the occurrence of any default or any event that with a lapse of time or the
giving of notice or both would become a default under any obligation of Borrower
to Lender or in which Lender has an interest; (f) any change in management or
ownership of Borrower’s business or operations; (g) any default on loans or
credit arrangements with any other creditors; (h) any location change or new
location of Borrower’s office or site of operation; (i) any change to an out of
state location for any Collateral; (j) restriction, suspension, or other change
in any permit(s), license(s) or authority(ies) required to conduct Borrower's
business.

 

14.1 Any notice under this Note or any other Loan Documents shall be in writing
and delivered to the address below if to Borrower and to the address specified
in Section 1 hereof if to Lender. Any notice shall be deemed effective upon on
the earlier of: (a) actual receipt of the intended recipient, or (b) upon
delivery, if delivered in person or by any nationally recognized courier service
that provides proof of delivery, or (c) four business days after deposit in the
U.S. mail, postage prepaid, whether by first class mail or by certified mail.
Either party may change its address for purposes of receiving notice upon
delivery to the other party of a change of address in accordance with the terms
hereof. Borrower agrees to keep Lender informed of Borrower’s current address
for notice purposes

 

Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 9 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057

  

15.LOAN CHARGES. To the extent the interest or other loan charges collected or
to be collected in connection with this Note exceed the maximum amount permitted
by applicable law, then: (a) any such loan charge shall be reduced by the amount
necessary to reduce the charge to the permitted limit; and (b) any sums already
collected which exceeded permitted limits will be refunded to Borrower, without
interest thereon. Lender may choose to make this refund by reducing the
principal Borrower owes under this Note or by making a direct payment to
Borrower. If a refund reduces principal, the reduction will be treated as a
partial prepayment.

 

16.DISCLOSURE AND INQUIRIES. By signing this Note, Borrower agrees that Lender
may disclose financial information to other Farm Credit System institutions.
Borrower further authorizes Lender from time to time, to make such inquiries and
gather such information as Lender deems necessary and reasonable to administer
the loan. Lender is also authorized from time to time to make credit inquiries,
verify credit, verify employment, and obtain credit agency reports regarding
Borrower and Borrower’s business.

 

17.BORROWER'S AUTHORITY AND ADDITIONAL REPRESENTATIONS. By signing this Note,
Borrower represents that that the terms of this Note and any Security Instrument
do not conflict with the terms of any other contract(s) of Borrower, that
Borrower's representations in connection with this loan are true and accurate,
and that there is no judgment or pending lawsuit, tax claim, investigation or
other dispute against or threatened against Borrower or the Collateral might
impair Borrower's financial condition or ability to continue business and that
Borrower is qualified and/or licenses to do business in all states requiring
Borrower to be so qualified or licenses and is in compliance with all Applicable
laws.

 

18.INDEMNITY. Borrower indemnifies and agrees to hold Lender harmless from any
losses damages, claims, liabilities and related expenses, including reasonable
attorneys’ fees and costs, incurred suffered by or asserted against Lender that
arise from: (1) the release, threatened release, discharge, manufacture, use,
storage, transportation or presence of any hazardous substance in connection
with the business of Borrower or on any real property owned or occupied by
Borrower, whether pledged as security for this Note or not; (2) the execution of
this Agreement and any other Loan Documents or the transactions contemplated
thereunder or (3) the Indebtedness or use of proceeds therefrom or (4) the
unauthorized disbursement of funds or misappropriation of proceeds under this
Agreement by any employee, agent, independent contractor, affiliate or guarantor
of Borrower. The indemnity covers Lender and its affiliates and their officers,
directors, agents, and attorneys of Lender and extends to attorneys' fees and
other costs and expenses incurred by Lender and its affiliates in connection
with the foregoing. The term “hazardous substance” shall mean any material or
substance which is now or hereafter considered hazardous or toxic under any
Applicable Laws. NOTWITHSTANDING ANY OTHER PROVISION OF THIS NOTE OR THE LOAN
DOCUMENTS, THIS INDEMNITY SHALL SURVIVE REPAYMENT OF THE LOAN.

 

19.OBLIGATIONS OF PERSONS UNDER THIS NOTE. The liability of each Borrower
executing this Note shall be that of co-maker and not that of an endorser,
guarantor or accommodation party and shall be joint and several. The liability
of each Borrower shall be that of co-maker and not that of an endorser,
guarantor or accommodation party (collectively “Surety”) and shall be joint and
several. To the extent any Borrower is deemed to be a Surety, each such Surety
waives any right to require Lender to (a) proceed against Borrower, or any other
Surety or any other third party; (b) proceed against or exhaust any Collateral
or other support for the Indebtedness granted by Borrower, Surety, or any other
Surety or third party; or (c) pursue any other remedy in Lender’s power
whatsoever. Surety waives any defense arising by reason of (i) any disability or
other defense of Borrower; (ii) the cessation from any cause whatsoever of the
liability of Borrower for the Indebtedness for any reason other than payment in
full and final satisfaction; or (iii) the non-perfection of any Collateral for
the Indebtedness.. Surety shall have no right of subrogation to and waives any
right to enforce any remedy which Lender now has or may hereafter have against
Borrower, and waives any benefit of, any right to participate in, and any right
to direct the application of any Collateral for the Indebtedness, now or
hereafter held by Lender, whether any of the foregoing rights arise in equity,
at law or by contract. Without limiting the generality of the foregoing, Surety
specifically waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as non-judicial
foreclosure with respect to Collateral, has destroyed Surety’s rights of
subrogation and reimbursement against Borrower by the operation of Section 580d
of California Code of Civil Procedure or otherwise if applicable. Surety further
waives all presentments, demands for performance, notices of nonperformance, or
other defaults, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Note and of the existence, creation, or incurring of new
or additional Indebtedness and all other rights, benefits, protections and other
defenses available to Surety now or at any time hereafter, including, without
limitation, under California Civil Code Sections 2787 to 2855, inclusive, and
California Code of Civil Procedure Sections 580a, 580b, 726, and all successor
sections. The separate property of any married person executing this Note shall
be liable for the loan and Indebtedness evidenced hereby.

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 10 of 14

  



 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057

 

20.SPECIFIC WAIVERS OF EACH BORROWER. The Indebtedness of each Borrower is
independent of the Indebtedness of all other Borrowers. Each Borrower expressly
waives any right to require Lender to proceed against any other Borrower, to
proceed against or exhaust any Collateral, to pursue any remedy Lender may have
at any time, and the benefit of any statute of limitations affecting its
liability under this Note or any other Loan Document. Each Borrower waives any
and all defenses by reason of: (a) any disability or other defense of any other
Borrower with respect to the Indebtedness owed to Lender, (b) the termination
for any reason whatsoever of the liability of any other Borrower, (c) any act or
omission of Lender that directly or indirectly results in the release of any
other Borrower, any guarantor, or any security provided by any Borrower or
guarantor, (d) the failure by Lender to perfect any security interest or lien on
any Collateral, and (e) an election of remedies by Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for this Note, has destroyed Borrower's rights of subrogation, contribution,
reimbursement, indemnity, set off, or other recourse against another Borrower by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise or under similar laws in other jurisdictions. To the extent any waiver
of a right by Borrower hereunder may be contrary to applicable law, such waiver
shall be deemed made to the extent allowed by such law. To the extent Nevada law
applies, Borrower does not waive any right relating to the sale of real property
provided under Nevada law.

 

A.BORROWER FURTHER AGREES. Each Borrower agrees that Lender may at any time,
without notice, release all or any part of the Collateral securing this Note
(including all or any part of the premises covered by any mortgage or deed of
trust), grant extensions, change terms of payment, deferments, renewals or
reamortizations of any part of the debt evidenced by this Note, and release from
personal liability any one or more of the parties who are or may become liable
for this debt; all without affecting the personal liability of any other party.
Borrower and endorsers of this Note also severally waive any and all other
defense or right of offset against the holder hereof. No Borrower shall have any
right of subrogation, contribution, reimbursement, indemnity, set off, or other
recourse and waives the benefit of, or any right to participate in any
Collateral until such time as all of the obligations owed by Borrower to Lender
under this Note shall have been paid in full. Each Borrower, to the extent it
may lawfully do so, waives any defense under California anti-deficiency
statutes, or comparable provisions of the laws of any other state to the
recovery of a deficiency after a foreclosure sale of such property.

 

B.BORROWER ADDITIONAL REPRESENTATIONS. Each Borrower represents Lender that it
has established adequate means of obtaining from each other Borrower, on a
continuing basis, information pertaining to the businesses, operations and
conditions (financial or otherwise) of each other Borrower and its properties,
and each Borrower now is and will be familiar with the businesses, operations
and conditions (financial or otherwise) of each other Borrower and its
properties. Each Borrower waives and relinquishes any duty on the part of Lender
(if such duty exists) to disclose to any Borrower any matter or fact related to
the businesses, operations, or conditions (financial or otherwise) of any other
Borrower or its properties. Without limiting the generality of the foregoing,
each Borrower waives any defenses or rights arising under or of the kind
described in California Civil Code Sections 2795, 2808, 2809, 2810, 2815, 2819
through 2825 (inclusive), 2832, 2839, and 2845 through 2850 (inclusive) and
similar laws in other jurisdictions.

 

21.REAL ESTATE SECURED NOTE. This Note is secured by a Security Instrument under
which Trustor may be required to make immediate payment in full of all amounts
owed under this Note. One of those conditions relates to any transfer of the
property covered by the Security Instrument and to certain other transfers.
Refer to each Security Instrument for the specific conditions and requirements.
When the Security Instrument is a Deed of Trust, the Deed of Trust provides as
follows:

 

DUE ON SALE OR TRANSFER. In the event the Property, (including any existing or
subsequently acquired or created Water Asset), or any interest therein, is
transferred or agreed to be transferred, or any right to drill is exercised for
any oil, gas or minerals in, on or under the Property, without Beneficiary's
prior written consent, all Indebtedness, irrespective of the maturity dates, at
the option of the holder hereof, and without demand or notice, shall immediately
become due and payable. As used herein, “transferred” means sold, conveyed,
alienated, exchanged, transferred by gift, furthered encumbered, pledged,
hypothecated, made subject to an option to purchase, or otherwise disposed of,
directly or indirectly, or in trust, voluntarily or involuntarily, by Trustor or
by operation of law or otherwise. Failure to exercise such option shall not
constitute a waiver of the right to exercise this option in the event of any
subsequent transfer or subsequent agreement to transfer.

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 11 of 14

 





 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057

 



If Trustor is an entity other than a natural person, then all Indebtedness,
irrespective of the maturity date, at the option of Beneficiary, and without
demand or notice, shall become immediately due and payable if: (a) a beneficial
interest in Trustor is transferred; or (b) Trustor is dissolved or its existence
as a legal entity is terminated.

 

22.NO ORAL AGREEMENTS. The representatives of Lender are not authorized to make
any oral agreements or assurances. Do not sign this Note if you believe that
there are any agreements or understandings between you and Lender that are not
set forth in writing in this Note or the other Loan Documents.

 

23.SUCCESSORS AND ASSIGNS. This Note is binding on Borrower’s and Lender’s
successors and assignees. Borrower shall not assign this Note without Lender’s
prior written consent. Lender may sell participations in or assign this Note,
and may exchange financial information about Borrower with actual or potential
participants or assignees. If participation is sold or the Note is assigned, the
purchaser will have the right of set-off against Borrower.

 

24.SEVERABILITY; COUNTERPARTS. If one or more of the provisions of this Note,
any Security Instrument or any other Loan Documents are held to be unenforceable
in any respect, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired. This Note may be signed
in one or more counterparts which shall constitute one and the same Note. Only
one such counterpart signed by the party against whom enforceability is sought
needs to be produced to evidence the existence of this Note.

 

25.CAPTIONS. Captions herein are inserted only as a matter of convenience and
for reference, and in no way define, limit or describe the scope or intent of
any term. As used herein, the word “including” means including without
limitation and/or including but not limited to.

 

26.APPLICABLE LAW. Enforcement of this Note, any Security Instrument, and any
other Loan Document executed in connection herewith shall be governed by and
construed in accordance with federal laws to the extent applicable, and shall
otherwise be governed by and construed under the laws of the state specified in
the address of Lender in Section 1, without regard to its conflict of laws
principles, unless a Security Instrument specifies that it shall be governed by
the laws of a different state, in which case the law of the state specified in
the Security Instrument shall govern regarding the Security Instrument in
question.

 

27.REIMBURSEMENT OF CHARGES. If any farm credit bank or any other provider of
financing or funding to Lender shall assess against Lender any fee, cost,
charge, or other amount with respect to the Indebtedness, Borrower shall
reimburse Lender on demand for the amount thereof, regardless of whether such
assessment arose from actions taken by Borrower.

 

28.ENTIRE AGREEMENT; AMENDMENTS MUST BE IN WRITING. This Note, any Security
Instrument and modifications thereof, the Notice of Loan Approval, and any other
Loan Document executed by Borrower in connection herewith, constitute the entire
agreement between Borrower and Lender and supersedes all prior, communications,
oral or written concerning this loan. The Note shall not include any loan
application or any written correspondence submitted by Borrower to Lender that
has not been agreed to by Lender in writing. To the extent that any of the terms
in this Note are inconsistent with those in the Notice of Loan Approval, or in
any previous loan agreement, Security Instrument, agreement or Loan Document
executed prior to this Note, the terms and provisions contained herein shall
control. Otherwise, such provisions shall be considered cumulative. This Note
may be amended or modified only by a written instrument executed by each party
hereto. All exhibits to this Note are considered to be supplemental to and made
a part of this Note.

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 12 of 14

 



 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057



 

29.ADVICE OF COUNSEL. Borrower understands this Agreement and has consulted with
or had the opportunity to consult with an attorney or other appropriate
professional as to the terms hereof.

 

30.WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM, ACTION, DISPUTE OR LEGAL PROCEEDING, COLLECTIVELY “ACTIONS”,
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE). EACH PARTY AGREES
THAT ANY ACTIONS SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY. BORROWER
ACKNOWLEDGES THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THE
LOAN DOCUMENTS.

 

30.1JUDICIAL REFERENCE. IF THE JURY TRIAL WAIVER IS DEEMED UNENFORCEABLE THEN
EACH PARTY AGREES ALL ACTIONS SHALL BE RESOLVED BY JUDICIAL REFERENCE. THE
PARTIES AGREE TO THE APPOINTMENT OF A SINGLE REFEREE, AND SHALL USE THEIR BEST
EFFORTS TO AGREE ON THE SELECTION OF A REFEREE. IF THE PARTIES ARE UNABLE TO
AGREE, A REFEREE SHALL BE APPOINTED BY THE COURT TO HEAR ANY DISPUTES HEREUNDER
IN LIEU OF ANY SUCH JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT THE
APPOINTED REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN THE APPLICABLE
ACTION OR PROCEEDING, WHETHER OF FACT OR LAW, AND SHALL REPORT A STATEMENT OF
DECISION THEREON. NOTWITHSTANDING THE FOREGOING, ANY MATTERS WHICH WOULD NOT
OTHERWISE BE THE SUBJECT OF A JURY TRIAL, SUCH AS A PROVISIONAL REMEDY DEFINED
IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, AS AMENDED, WILL BE
UNAFFECTED BY THIS WAIVER AND THE AGREEMENTS HEREIN.

 

31.REPORTING HEDGING ACTIVITY. If Borrower is involved in any hedging activities
through the use of futures or options, using Loan proceeds, notice of this
activity must be provided to Lender. At Lender's discretion, a separate tranche
or separate loan may be established for the purpose of funding margin calls
related to the hedging activity. Lender may require Borrower to provide a risk
management or marketing plan in support of this activity. Lender may require
Borrower to execute a Security Agreement, Investment Property Control Agreement
or similar form of assignment or control agreement, as approved by Lender, to be
acknowledged by all brokers involved in Borrower's marketing and hedging
program. Any hedging activity, or use of futures or options markets, not
consistent with acceptable hedging practices, as determined by Lender in
Lender's sole discretion, shall be considered a material breach of the Note and
shall constitute an event of default.

 

32.WATER RIGHTS. Any grantor of a security interest in water rights to Lender,
including but not limited to a security interest under a deed of trust, security
agreement or similar instrument, shall not take any of the following actions
with respect to those water rights without the prior written consent of Lender:
sell, lease, pledge, transfer or otherwise encumber in any manner, whether to
another lender, irrigation district, or user.

   

 

Signatures appear on the following page

 

 

 

 

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 13 of 14

 

 
 

 



Filing Ref. : Limoneira Company Loan Number: 8333246   Customer Number:
0005229057



 

ADDRESSES WHERE NOTICE TO BORROWER IS TO BE SENT:

 

Limoneira Company, 1141 Cummings Road, Santa Paula, CA 93060

 

  

This Agreement has been duly executed on the day and year first written above.

 

BY SIGNING, BORROWER ACKNOWLEDGES THAT BORROWER HAS READ AND AGREES TO THE TERMS
OF THIS NOTE, INCLUDING THE LOAN AGREEMENT CONDITIONS, AND HAS RECEIVED A
COMPLETED COPY OF THIS NOTE AND THE RELATED MORTGAGE, DEED OF TRUST OR OTHER
SECURITY INSTRUMENTS WITH ALL APPLICABLE BLANKS FILLED IN PRIOR TO OR AS A PART
OF THE CONSUMMATION OF THIS TRANSACTION.

 

 

Signature(s):

 



Limoneira Company, a Delaware Corporation         By: /s/ Harold S. Edwards  
Harold S. Edwards, President         By: /s/ Joseph D. Rumley   Joseph D.
Rumley, Secretary

 

 

 

 

 



Form 1471 - Promissory Note and Loan Agreement (Rev 5.15) Page 14 of 14

 



 



